DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means.”  Those claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitations are:  “a detection means that applies a predetermined voltage to the plurality of lines every fixed time period, and detects changes in capacitances at the electrodes” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Such structure is shown in Figs. 4 and 8 of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2014/0085222 A1, Published March 27, 2014) in view of Mori (US 2008/0158125 A1, Published July 3, 2008).
As to claim 1, Park discloses a touch-panel-integrated display device comprising:
a display panel that includes a plurality of gate lines, a plurality of data lines that intersect with the gate line (Park at Figs. 9-10 depicts “gate line,” data lines 120) 
the display panel having a display area that includes pixels defined by the gate lines and the data lines (Park at Figs. 9-10, red, green and blue subpixel areas are defined by the gate lines and data lines 120);
a plurality of electrodes provided in the display area (Park at Fig. 8, touch blocks TBn; ¶ [0085]); 
a plurality of lines connected with the electrodes in the display area (Park at Figs 8-10, touch drive lines 180); and 

each of the electrodes is connected with at least one of the plurality of lines (Park at Fig. 8; ¶ [0055], [0068]).
While Park does disclose generating a polarity control signal (Park at ¶ [0061]), Park does not expressly disclose that to each data line, a voltage having a polarity different from that for an adjacent one of the data lines is applied,
However, Mori does disclose that to each data line, a voltage having a polarity different from that for an adjacent one of the data lines is applied (Mori at Fig. 3).
Park discloses a base liquid crystal display device upon which the claimed invention is an improvement.  Mori discloses a comparable liquid crystal display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Mori to that of Park for the predictable result of solving the problem of heat generation and lack of writing time when the display is enlarged (Mori at ¶ [0011]-[0013]).
The combination of Park and Mori results in: the at least one of the plurality of lines is arranged in the vicinity of a plurality of the data lines to which voltages having polarities different from each other are applied, or alternatively, arranged in the vicinity of the data line to which a voltage having the same polarity as that of a voltage applied to the data line arranged in the vicinity of another line is applied (Park at Figs. 9-10, touch drive lines 180a, 180b and data lines 120).

As to claim 2, the combination of Park and Mori discloses the touch-panel-integrated display device according to claim 1, wherein the each of the electrodes is connected with 2n of the lines (n is an integer equal to or more than 1) (Park at Figs. 8-10, contact portions 170a; ¶ [0107]), and 
the 2n of the lines are arranged in the vicinity of 2n of the data lines, wherein the number of the data line to which a voltage having a positive polarity is applied and the number of the data line to which a voltage having a negative polarity is applied are equal to each other (Mori at Fig. 3).
Park discloses a base liquid crystal display device upon which the claimed invention is an improvement.  Mori discloses a comparable liquid crystal display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Mori to that of Park for the predictable result of solving the problem of heat generation and lack of writing time when the display is enlarged (Mori at ¶ [0011]-[0013]).
As to claim 4, the combination of Park and Mori discloses the touch-panel-integrated display device according to claim 1, 
wherein the display panel includes: an active matrix substrate on which the plurality of gate lines and the plurality of data lines are arranged (Park at Fig. 11, in particular, lower substrate); 
a counter substrate that is provided so as to be opposed to the active matrix substrate and has color filters (Park at Figs. 7, 11, in particular, upper substrate and color filter CF); and 
a liquid crystal layer that is provided between the active matrix substrate and the counter substrate (Park at Fig. 11, in particular, liquid crystal LC), and 
the plurality of electrodes and the plurality of lines are arranged on the active matrix substrate (Park at ¶ [0067] discloses “”In the display device integrated with the touch screen according to the embodiment of the present invention, the common electrode formed on the lower substrate may be used for a displaying function, and furthermore may be used as the touch electrode.”  ¶ [0014] discloses “The touch drive line 80 may be formed at the same layer as a gate line”).
Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Mori as applied to claim 1 above, and in further view of Song (US 2012/0086665 A1, Published April 12, 2012).
As to claim 5, the combination of Park and Mori discloses the touch-panel-integrated display device according to claim 1,

a counter substrate that is provided so as to be opposed to the active matrix substrate and has color filters (Park at Figs. 7, 11, in particular, upper substrate and color filter CF); and 
a liquid crystal layer that is provided between the active matrix substrate and the counter substrate (Park at Fig. 11, in particular, liquid crystal LC), and 
the plurality of electrodes… are arranged on the counter substrate (Park at [0041] discloses “[0041] In case of the TN mode and VA mode among the above modes, a pixel electrode is formed on a lower substrate, and a common electrode is formed on an upper substrate (color filter array substrate), whereby the alignment of liquid crystal layer is controlled by a vertical electric field”).
The combination of Park and Mori does not expressly disclose that the plurality of lines are arranged on the counter substrate.
However, Song does disclose that that the plurality of lines are arranged on the counter substrate (Song at Fig. 2; ¶ [0045] discloses “Electrical connection of the first common electrodes 141 arranged in X axis direction will be made through a sensing line 250 formed in the upper substrate 200”).
The combination of Park and Mori discloses a base touchscreen device upon which the claimed invention is an improvement.  Song discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art .

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding dependent claim 3, none of the prior art found by the Examiner either individually or in combination discloses the claimed subject matter of:
wherein the each of the electrodes is connected with one of the plurality of lines, and 
the one of the plurality of lines is arranged to be bent so as to alternately overlap with 2n of the data lines (n is an integer equal to or more than 1) that include the data line to which a voltage having a positive polarity is applied and the data line to which a voltage having a negative polarity is applied, wherein the number of the data line to which a voltage having a positive polarity is applied and the number of the data line to which a voltage having a negative polarity is applied are equal to each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
04/28/2021